DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Objections
Claims 1, 3, 4 are objected to because of the following informalities:  
Claim 1 line 5 recites “the edge”. It should be “the edge of the touch panel”,
Claim 1 line 5 recites “the peak point”. It should be “the peak point of the touch”.  
Claims 3, 4 have same issue.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,4,7-13,16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining whether the touch position is at an edge of the touch panel based on a column numbers between a peak point of the touch and the edge, wherein the peak point is determined according to a difference data which is calculated between the touch detection data and reference data,”
Claim 1 lines 1-4 do not define what is “column numbers”.
Claim does not define where is “a column numbers” from.
Therefore, claim boundary is indefinite.
Examiner suggests applicant further define how “a column numbers” is defined in the touch panel. 
Claim 1 recites “comparing a length of the touch area with a first preset length threshold, and comparing a width of the touch area with a first preset width threshold, wherein the first preset length threshold is greater than the first preset width threshold, which is larger than zero;”
Claim is unclear “the first preset length threshold“ or “the first preset width threshold” is larger than zero. 
Claims 3, 4, 7 – 13, 16 – 18 have same issue because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7 – 13, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Patent Publication 20190258380 A1 filed 9/22/2017) in view of Cho et al. (U.S. Patent Publication 20120194452 A1) in view of Dao et al. (U.S. Patent Publication 20120287076 A1 Assignee: Motorolla Mobility, filed 5/12/2011) in view of Hua et al. (U.S. Patent Publication 20170262128 A1) touch value.
Regarding claim 1, In view of 35 USC 112 rejections above, as best understood by the Examiner, Chen discloses “A touch detection method, comprising:
determining a touch position where a touch occurs on a touch panel in accordance with touch detection data; (Fig 6, touch point P1, P2, P3, P4, [0149] [0150]) 
determining whether the touch position is at an edge of the touch panel (Fig 6, touch point P1, P2, P3, on the edge of touch panel, [0105] – [0152])  based on a distance from a peak point of the touch to the edge, (Fig 7A, [0191] “Step 1016: If the start touch point is determined to be a false touch point, determine whether a distance between an intermediate touch point and the start touch point is greater than a first distance threshold.” Claim not define where is “peak point”. Examiner interprets “an intermediate touch point” is “peak point” under BRI. ) based on a column numbers between a point of the touch and the edge, wherein the point is determined according to a difference data which is calculated between the touch detection data and reference data, ([0041] “obtaining any intermediate touch point, the terminal determines a distance between the intermediate touch point and the start touch point; corrects a determining result about the start touch point based on the distance between the two points or based on the distance between the two points and another auxiliary touch point; and if determining that the start touch point is not a false touch point, reports the start touch point, an intermediate touch point corresponding to a subsequently-obtained move event, a shielded intermediate touch point before the intermediate touch point, and an end touch point corresponding to an up event. By a time when the terminal obtains an up event, if the start touch point still remains a false touch point, the terminal determines an occurrence time difference between the end touch point and the start touch point; corrects a determining result about the start touch point based on the occurrence time difference between the two points; and if determining that the start touch point is not a false touch point, reports the start touch point and the end touch point.” [0042] “determines that the start touch point is a false touch point; obtains any intermediate touch point; determines whether the intermediate touch point is a thenar touch point; if yes, shields the intermediate touch point, or otherwise, determines whether the intermediate touch point is a suspicious thenar touch point; if the intermediate touch point is not a suspicious thenar touch point, determines that the start touch point is not a false touch point, reports the start touch point and a shielded intermediate touch point before the intermediate touch point, obtains an end touch point in the screen point touch event, and determines whether the end touch point is a thenar touch point; and if the end touch point is a thenar touch point, shields the end touch point, or otherwise, reports the end touch point.”)
when the touch position is determined to be at the edge of the touch panel, (Fig 6, touch point P1, P2, P3, on the edge of touch panel, [0105] – [0152])  determining a touch area around the touch position by use of the touch detection data; (Fig 6, touch point P1, P2, P3 form touch area on the edge of touch panel, [0105] – [0152])  and
ignoring the edge false touch. (Fig 6, [0148] “current touch operation of the user is determined to be a false touch operation, for example, a point P1 shown in FIG. 6.) 
Chen does not disclose “comparing a length of the touch area with a first preset length threshold, and comparing a width of the touch area with a first preset width threshold, wherein the first preset length threshold is greater than the first preset width threshold, which is larger than zero,
Cho discloses “comparing a length of the touch area with a first preset length threshold, (Fig. 6, touch length from Y=3 to Y=7, [0087] – [0090]) and comparing a width of the touch area with a first preset width threshold, (Fig. 6, touch length X=3,  [0087] – [0090]) wherein the first preset length threshold is greater than the first preset width threshold, which is larger than zero, (Fig. 6, length from Y=3 to Y=7 is greater than width X=3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch length by Cho into device of Chen.  The suggestion/motivation would have been to improve efficiency. (Cho: [0090])
Chen and Cho do not disclose “determining that the touch is an edge false touch, if a number of rows occupied by touch area is greater than a row number corresponding to  the first preset length threshold and a number of columns occupied by the touch area is less than a column number corresponding to the first preset width threshold;”
Dao discloses “determining that the touch is an edge false touch, (Fig. 4a, edge touch) if a number of rows occupied by touch area is greater than a row number corresponding to  the first preset length threshold and a number of columns occupied by the touch area is less than a column number corresponding to the first preset width threshold;” (Fig 4, Fig 8, area 402 occupied by rows and columns. [0026] “Area 401 can be generated within any location of touch screen 201 with the method just described above, however, in a preferred embodiment of the present invention, area 401 is considered for ignoring when area 401 is within a predetermined distance from the edge of device 200 and if area 401 is along a same edge as a detected palm/hand. In other words, processor 202 determines area 401 by determining if an area being contacted is a predetermined distance from a device edge. For example, if area 401 is within 1/2 inch of the device edge, it will be considered for ignoring. If however, area 401 is greater than 1/2 inch from the edge of device 200, it will not be considered for ignoring.” [0024] “Area 401 in FIG. 4 represents a region where a user's hand, thumb, palm, or combination of comes into contact with touch screen 201 as a result of holding device 200. Area 401 comprises only a portion of touch screen 201. When the user's hand, thumb, palm, or combination of is making contact within the active area of touch screen 201, touch screen 201 will calculate all these touch point data and send to processor 202. These touch point data constitute the boundary and size of area 401.” [0026] – [0028])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch edge by Dao into device of Chen and Cho.  The suggestion/motivation would have been to improve efficiency. (Dao: [0030])
Chen, Cho and Dao do not disclose “peak point of the touch”.
Hua discloses “peak point of the touch” (Fig 4, peak point 99, Fig 8, peak point 108”. Fig 9, peak point 105”. [0043] – [0049])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate peak point by Hua into device of Chen, Cho and Dao.  The suggestion/motivation would have been to improve efficiency. (Hua: [0030])
Regarding claim 3, Chen, Cho, Dao and Hua disclose “wherein the step of determining a touch position on a touch panel in accordance with touch detection data comprises: calculating difference data between the touch detection data and reference data; (Cho Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
and when the difference data has a difference data point greater than a first preset value, determining that the touch occurs; and determining a peak point in the difference data.” (Cho Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
Regarding claim 4, Chen, Cho, Dao and Hua disclose “wherein determining the touch area comprises: determining a connected area formed by data points greater than a second preset value around the peak point in the difference data; and taking the connected area as the touch area.”  (Cho Figs, 5, 6, 8, 12, 20, 22 [0182] – [0188]) 
Cho discloses “wherein the length and the width of the touch area are defined by the number of rows and the number of columns of electrodes corresponding to the touch area on the touch panel, respectively.” (Figs, 5, 6, 12, 18, 20, 21, 22 [0156] – [0165])
Regarding claim 7, Chen, Cho, Dao and Hua disclose “wherein the length and the width of the touch area are defined by the number of rows and the number of columns of electrodes corresponding to the touch area on the touch panel, respectively.” (Dao Fig 4, Fig 8, [0024] – [0028])
Regarding claim 8, Chen, Cho, Dao and Hua disclose “further comprising: determining whether a movement having the touch as an initial touch occurs; if yes, determining that the touch is the edge false touch under a condition in which a distance of the movement is smaller than or equal to a preset distance; (Chen [0041] [0044] [0048]) and if the movement having the touch as the initial touch does not occur, determining that the touch is the edge false touch”. (Dao [0019] [0020]) 
Regarding claim 9, Chen, Cho, Dao and Hua disclose “wherein the touch detection method further comprises: when the distance of the movement is greater than the preset distance, reporting a track of the movement.” (Chen [0041] [0044] [0048])
Regarding claim 10, Chen, Cho, Dao and Hua disclose “wherein the step of reporting the track of the movement comprises: performing interpolation between the touch position of the initial touch and a later touch position when the distance of the movement from the touch position of the initial touch to the later touch position is larger than the preset distance; (Chen [0041] [0042] [0044] [0048])
and reporting the track of the movement based on the touch position of the initial touch, the later touch position, and the interpolation when the distance of movement from the touch position of the initial touch to the later touch position is greater than the preset distance”.  (Chen [0041] [0042] [0044] [0048])
Regarding claim 11, Chen, Cho, Dao and Hua disclose “wherein under a condition in which the touch involves in multiple touch points, the step of determining whether the touch is an edge false touch based on a change of the touch position and/or characteristics of a touch area is executed for at least one of the multiple touch points.” (Dao Figs, 3, 4, 8, [0024] – [0028]. Fig. 8 shows multiple touch points within area 401)
Regarding claim 12, Chen, Cho, Dao and Hua disclose “wherein the edge of the touch panel comprises edges on left and right sides of the touch panel in use”.  (Dao Figs, 3, 4, 8, [0024] – [0028]) 
Regarding claim 13, Chen, Cho, Dao and Hua disclose “A computer readable storage medium, configured to store an instruction, the instruction executing the touch detection method according to claim 1 when being executed by a processor.” (Dao Figs, 3, 4, 8, [0024] – [0028]) 
Regarding claim 16, Chen, Cho, Dao and Hua disclose “wherein determining whether the touch is the edge false touch further comprises: determining whether a movement having the touch as an initial touch occurs, when the touch position is at the edge of the touch panel; (Chen Figs 3b 3c, 3d, 6, [0048] – [0053]) 
if yes, determining that the touch is the edge false touch under a condition in which a distance of the movement is smaller than or equal to a preset distance; and if the movement having the touch as the initial touch does not occur, determining that the touch is the edge false touch.  (Chen Figs 3b 3c, 3d, 6, [0048] – [0053]) 
Regarding claim 17,  Chen, Cho, Dao and Hua disclose “wherein the touch detection method further comprises: when the distance of the movement is greater than the preset distance, reporting a track of the movement by performing interpolation between the touch position of the initial touch and a touch position when the distance of the movement from the-6- touch position of the initial touch to the later touch position is larger than the preset distance, the interpolation is performed via an averaging manner”.  (Chen Figs 3b 3c, 3d, 6, [0048] – [0053])
Regarding claim 18, Chen, Cho, Dao and Hua disclose “wherein in the step of reporting the track of the movement, the touch position of the initial touch, the later touch position and the interpolation are reported when the distance of the movement from the touch position of the initial touch to the later touch position is larger than the preset distance”. (Chen Figs 3b 3c, 3d, 6, [0048] – [0053])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150301661 A1 discloses on touch value on [121].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693